Title: From George Washington to Gustavus Scott, 24 June 1797
From: Washington, George
To: Scott, Gustavus



Dear Sir,
Mount Vernon 24th June [17]97.

Your favor of the 22d Inst. was received by the Post of last night, and by Monday’s Mail I will request the favour of Colo. Ramsay to receive, & notify me, of the arrival of any Calf Mr Lloyd may be so good as to forward to Baltimore, on my account.
By the last letter of Reed and Ford, to me, I had an assurance, that under any circumstance the deficient shares should be transferred by this time; if then, before you set out for Philadelphia it should be convenient for you to know whether they have taken effectual measures for this purpose, it would oblige me. If this is done, the matter, as it respects them, will be closed: on the contrary, if you would be so good while in Philadelphia to let those Gentlemen know that their obligation is in your hand⟨s⟩ and that I cannot let the matter rest upon the event of their buying the shares under the Market price, & that I must do my self justice if they will not, it would add to the obligations you have already conferred on me in this business. With great esteem & regard I am Dear Sir Yr most Obedt Servt

Go: Washington

